Appeal from an order of the Supreme Court, Onondaga County (Edward D. Garni, J.), entered May 13, 2005. The order, insofar as appealed from, granted plaintiffs motion for summary judgment on the first cause of action against defendant The Equitable Life Assurance Society of the United States in the amount of $100,000 plus interest and denied that part of defendants’ cross motion for summary judgment dismissing the complaint.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CFLR 5501 [a] [1]). Fresent—Scudder, J.P., Kehoe, Martoche, Green and Hayes, JJ.